DETAILED ACTION
	Claims 1-31 are currently pending in the instant application.  Claims 1-3, 6, 11-13 and 31 are rejected.  Claim 7 is objected.  Claims 4, 5, 8-10, and 14-30 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and the species of formula ACSM01473: 
    PNG
    media_image1.png
    139
    266
    media_image1.png
    Greyscale
in the reply filed on 31 July 2020 has been previously acknowledged.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 7, 11, and 13 which also appear allowable over the prior art of record, and further to the compounds: 
    PNG
    media_image2.png
    289
    302
    media_image2.png
    Greyscale
,wherein one of R30 and R31 is methoxy and the other is hydrogen, which are not allowable, and 
    PNG
    media_image3.png
    258
    274
    media_image3.png
    Greyscale
which is not allowable.
Claims 1-3, 6, 7, 11-13 and 31 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 8 January 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 112 rejection of claims 7 and 11-13 for failing to further limit based on the variable Z.  However, the 
    PNG
    media_image4.png
    284
    300
    media_image4.png
    Greyscale
as this compound is no longer a positional isomer of claims 1, 2, and 6.  However, claim 12 and claim 31 allow for R30 and R31 to be H, OH, halide, alkyl, alkenyl, alkynyl, alkoxy, acyl, cycloalkyl, heterocycle, aryl, protected hydroxyl, or benzyl.  While applicant argues that claim new claim 31 combines features of claims 1, 7, 8, and 11, it is noted, that new claim 31 is not drawn solely to the subject matter found in claims 7 and 11 which was indicated as allowable over the prior art.  Additionally, claim 8 is withdrawn.  Therefore, the previous 103 rejection with compound 319 is applicable to instant claims 12 and 31.  The extended search based upon MPEP 803.02 provides compound 287 in the ‘144 patent, which is a positional isomer of claims 1-3 and 6. 


New Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 31 defines W as C(O)NR4R5 wherein R4 and R5 form the structure (III):

    PNG
    media_image5.png
    153
    232
    media_image5.png
    Greyscale
, or the structure (IV) 
    PNG
    media_image6.png
    95
    231
    media_image6.png
    Greyscale
or wherein 

    PNG
    media_image7.png
    230
    583
    media_image7.png
    Greyscale
.

Claim 11, which is dependent upon claim 31 has W as C(O)NR4R5 wherein R4 and R5 together form (V): 
    PNG
    media_image8.png
    100
    205
    media_image8.png
    Greyscale
.   Form (V) is not within formula (III), (IV), (A30) or the individual definitions of R4 and R5 in parent claim 31.  Claim 13, which is dependent upon claim 31, has W as C(O)NR4R5, where R4 and R5 together form (A1), (A6), (A32) and (A33): 
    PNG
    media_image9.png
    222
    673
    media_image9.png
    Greyscale
.  (A1), (A6), (A32), and (A33) are not within formula (III), (IV), (A30) or the individual definitions of R4 and R5 in parent claim 31.

Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 1, 2, 3, 6, 12, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,265,144.
US Patent No. 7,265,144 discloses compounds of the formula (I):

    PNG
    media_image10.png
    184
    301
    media_image10.png
    Greyscale
wherein the variable R4 can vary in position, column 2.  These compounds are useful for the treatment of diabetes, column 1.  A specific compound disclosed is the compound of example 319:

    PNG
    media_image11.png
    462
    731
    media_image11.png
    Greyscale
which corresponds to the formula:

    PNG
    media_image4.png
    284
    300
    media_image4.png
    Greyscale
which corresponds to positional isomers of the instant invention of claims 12 and 31 wherein R1 is aryl substituted by alkyl (phenyl-4-methyl); R2 is alkyl; R3 is hydrogen; W is –C(O)NR4R5 wherein one of R4 and R5 is hydrogen and the other is ethyl; and one of R30 and R31 is hydrogen and the other is alkoxy.  


    PNG
    media_image12.png
    252
    630
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    57
    559
    media_image13.png
    Greyscale

Which corresponds to the formula:

    PNG
    media_image14.png
    255
    273
    media_image14.png
    Greyscale
which corresponds to a positional isomers of the instant invention of claims 1, 2, 3, and 6, wherein R1 is i-propyl; R2 is t-butyl; R3 is hydrogen; W is –C(O)NR4R5 wherein one of R4 and R5 are each H; and both of R30 and R31 are alkoxy.  
 However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the ‘144 patent since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					22 January 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600